In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Burke, J.), dated May 9, 2005, as denied their motion to compel the defendant to disclose the school records of a nonparty student and to produce an additional witness for a deposition.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court has broad discretion in the supervision of discovery, and its determinations should not be disturbed on appeal unless improvidently made (see Milbrandt & Co., Inc. v Griffin, 19 AD3d 663 [2005]; Setsuo Ito v Dryvit Sys., 5 AD3d 735 [2004]; Provident Life & Cas. Ins. Co. v Brittenham, 284 AD2d 518 [2001]). On this record, the Supreme Court providently exercised its discretion in concluding, inter alia, that the additional discovery sought by the plaintiffs was neither material nor necessary to the prosecution of the claims asserted in the complaint (see CPLR 3101 [a]; Palermo Mason Constr. v Aark Holding Corp., 300 AD2d 460 [2002]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.